  Case 1:19-cv-01003-CFC Document 1 Filed 05/30/19 Page 1 of 18 PageID #: 1




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

   THOMAS O’SHEA,                                    C.A. No:

            Plaintiff,
                                                     JURY TRIAL DEMANDED
            v.

    SMART & FINAL STORES, INC.,
    DAVID G. HIRZ, DAVID B. KAPLAN,
    NORMAN H. AXELROD, ANDREW A.
    GIANCAMILLI, DENNIS T. GIES,
    PAUL N. HOPKINS, ELAINE K.
    RUBIN, JOSEPH S. TESORIERO, and
    KENNETH I. TUCHMAN,

            Defendants.


      COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

       Plaintiff Thomas O’Shea (“Plaintiff”), by Plaintiff’s undersigned attorneys, for Plaintiff’s

complaint against Defendants (defined below), alleges the following based upon personal

knowledge as to Plaintiff and Plaintiff’s own acts, and upon information and belief as to all other

matters, based upon, inter alia, the investigation conducted by and through Plaintiff’s attorneys.

                                 NATURE OF THE ACTION

       1.        This is an action against Smart & Final Stores, Inc. (“Smart & Final” or the

“Company”) and its Board of Directors (the “Board” or the “Individual Defendants”) for violations

of Sections 14(e), 14(d)(4), and 20(a) of the Securities Exchange Act of 1934 (the “Exchange

Act”), 15 U.S.C. §§ 78n(e), 78n(d)(4), and 78t(a), and Rule 14d-9 promulgated thereunder by SEC,

17 C.F.R. § 240.14d-9, in connection with Apollo Global Management, LLC’s (“Apollo”)

affiliates’ proposed acquisition of Smart & Final (the “Proposed Transaction”).




                                                1
   Case 1:19-cv-01003-CFC Document 1 Filed 05/30/19 Page 2 of 18 PageID #: 2




                                   JURISDICTION AND VENUE

        2.      The claims asserted herein arise under and pursuant to Sections 14(e), 14(d)(4), and

20(a) of the Exchange Act (15 U.S.C. §§ 78n(e), 78n(d)(4), and 78t(a)) and Rule 14d-9

promulgated thereunder by the SEC (17 C.F.R. § 240.14d-9).

        3.      This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331, and Section 27 of the Exchange Act, 15 U.S.C. § 78aa.

        4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and Section 27 of

the Exchange Act (15 U.S.C. § 78aa) as the Company is incorporated in this District and a

substantial portion of the transactions and wrongs complained of herein occurred and/or had a

substantial effect in this District.

        5.      In connection with the acts, conduct and other wrongs alleged in this complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the United States mails, interstate telephone communications and the

facilities of the national securities exchange.

                                             PARTIES

        6.      Plaintiff is, and has been at all relevant times hereto, an owner of Smart & Final’s

common stock.

        7.      Defendant Smart & Final operates as a food retailer in the United States. Smart &

Final is incorporated in Delaware with principal executive offices located in Commerce,

California. Smart & Final’s common stock trades on the New York Stock Exchange under the

ticker symbol, “SFS.”

        8.      Defendant David G. Hirz (“Hirz”) is President, Chief Executive Officer, and a

director of the Company.



                                                  2
  Case 1:19-cv-01003-CFC Document 1 Filed 05/30/19 Page 3 of 18 PageID #: 3




        9.     Defendant David B. Kaplan (“Kaplan”) is Chairman of the Board and a director of

the Company. Defendant Kaplan is a Co-Founder of Ares Management Corporation (“Ares”),

which is an affiliate of the entities which collectively own a significant amount of the Company’s

shares—Ares Corporate Opportunities Fund III, L.P. and Ares Corporate Opportunities Fund IV,

L.P.

        10.    Defendant Norman H. Axelrod (“Axelrod”) is a director of the Company.

        11.    Defendant Andrew A. Giancamilli (“Giancamilli”) is a director of the Company.

        12.    Defendant Dennis T. Gies (“Gies”) is a director of the Company. He is a Principal

in the Private Equity Group of Ares.

        13.    Defendant Paul N. Hopkins (“Hopkins”) is a director of the Company.

        14.    Defendant Elaine K. Rubin (“Rubin”) is a director of the Company.

        15.    Defendant Joseph S. Tesoriero (“Tesoriero”) is a director of the Company.

        16.    Defendant Kenneth I. Tuchman (“Tuchman”) is a director of the Company

        17.    Defendants Hirz, Kaplan, Axelrod, Giancamilli, Gies, Hopkins, Rubin, Tesoriero,

and Tuchman are collectively referred to herein as the “Individual Defendants.”

        18.    Defendants Smart & Final and the Individual Defendants are collectively referred

to herein as the “Defendants.”

                                 SUBSTANTIVE ALLEGATIONS

   A. Background

        19.    The Company was owned by funds managed by affiliates of Apollo from 2007 to

2012.

        20.    In November 2012, affiliates of Ares purchased the Company from Apollo.




                                                3
  Case 1:19-cv-01003-CFC Document 1 Filed 05/30/19 Page 4 of 18 PageID #: 4




       21.     In 2014, the Company completed an initial public offering, whereby affiliates of

Ares continued to own a substantial interest in the Company’s common stock.

   B. The Proposed Transaction

       22.     On April 16, 2019, Smart & Final issued a press release announcing its definitive

merger agreement with certain investment funds managed by affiliates of Apollo. Pursuant to the

terms of the merger agreement, the investment funds managed by affiliates of Apollo will acquire

all of the outstanding shares of Smart & Final’s common stock for $6.50 per share in cash (the

“Tender Offer”). The Tender Offer is scheduled to expire on June 17, 2019 (the “Expiration Date”).

The press release stated, in pertinent part:

          Smart & Final Agrees to be Acquired by Funds Managed by Affiliates of
                               Apollo Global Management

      - Cash Price of $6.50 per share Represents Total Valuation of $1.12 billion
      - Majority Shareholder Ares Management Supports Transaction
      - Apollo Funds Look Forward to Dynamic Long-Term Growth, Continuing Smart
      & Final History Since 1871

      NEWS PROVIDED BY
      Smart & Final Stores, Inc.
      Apr 16, 2019, 17:21 ET

      COMMERCE, Calif. and NEW YORK, April 16, 2019 /PRNewswire/ -- Smart &
      Final Stores, Inc. (NYSE: SFS) (“Smart & Final” or “Company”), a leading value-
      oriented food and everyday staples retailer, today announced that it has entered into
      a definitive merger agreement with certain investment funds (“Apollo Funds”)
      managed by affiliates of Apollo Global Management, LLC (together with its
      consolidated subsidiaries, “Apollo”) (NYSE: APO), a leading global alternative
      investment manager, pursuant to which the Apollo Funds will acquire all the
      outstanding shares of Smart & Final’s common stock for $6.50 per share in cash.

                                           *    *      *

      “We are pleased to fully support this transaction and we would like to thank the
      Smart & Final management team for its strong commitment and execution over the
      past seven years,” said David Kaplan, Smart & Final’s Chairman of the Board and
      Co-Founder of Ares Management. “We wish the management team and employees
      continued success under new ownership.”


                                               4
  Case 1:19-cv-01003-CFC Document 1 Filed 05/30/19 Page 5 of 18 PageID #: 5




      Andrew Jhawar, Senior Partner and Head of the Consumer and Retail Group at
      Apollo said, “We are very excited for our funds to be re-acquiring Smart & Final
      and expect to leverage Apollo’s deep expertise and history of success in food retail
      to support the Company as it embarks on its next chapter. The unique differentiation
      and strong value proposition of both the Smart & Final and Smart
      Foodservice banners are evident to us and we welcome the opportunity to augment
      and enhance the experience for the Company’s household and business
      customers. We look forward to working with the management team as well as the
      over 12,000 team members to capitalize on the Company’s position in the
      marketplace.”

      Smart & Final was previously owned by funds managed by affiliates of Apollo from
      2007 to 2012 before its sale to Ares Management, L.P. in November 2012.

      Additional Transaction Details

      The transaction will be completed through an all-cash tender offer. The Smart &
      Final Board of Directors unanimously recommends that Smart & Final stockholders
      tender their shares in the offer.

      The transaction, which is expected to close by the third quarter of 2019, is
      conditioned upon satisfaction of the minimum tender condition which requires that
      shares representing more than 50 percent of the Company’s common shares be
      tendered, the receipt of approval under the Hart-Scott-Rodino Antitrust
      Improvements Act of 1976, Mexican competition law approval, and other customary
      closing conditions. The Company’s major stockholders, affiliates of Ares
      Management, representing a majority of the outstanding shares have entered into a
      Tender and Support Agreement committing them to tender their shares into the
      tender offer. The transaction has fully committed financing in place. Upon
      completion of the transaction, Smart & Final will be a privately held portfolio
      company of the Apollo Funds, and Smart & Final’s ordinary shares will no longer
      be listed on the New York Stock Exchange.

       23.     On May 14, 2019, Smart & Final filed with the SEC a Schedule 14D-9

Solicitation/Recommendation Statement under Section 14(d)(4) of the Exchange Act (the

“Solicitation Statement”) in connection with the Proposed Transaction.

   C. The Solicitation Statement Contains Materially False and Misleading Statements
      and Omissions

       24.     The Solicitation Statement, which recommends that Smart & Final shareholders

tender their shares to affiliates of Apollo in connection with the Proposed Transaction, omits and/or


                                                 5
  Case 1:19-cv-01003-CFC Document 1 Filed 05/30/19 Page 6 of 18 PageID #: 6




misrepresents material information concerning: (i) Smart & Final’s financial projections; (ii) the

valuation analyses prepared by Smart & Final’s financial advisors, Jefferies LLC (“Jefferies”) and

Centerview Partners LLC (“Centerview”), in support of their fairness opinions of the Proposed

Transaction; (iii) potential conflicts of interest involving Centerview; and (iv) Smart & Final’s

insiders’ potential conflicts of interest in the Proposed Transaction.

       25.      The omission of the material information (referenced below) renders the

Solicitation Statement false and misleading.

       26.      The Tender Offer is scheduled to expire at “5:00 p.m. New York City Time, on

June 17, 2019.” It is imperative that the material information that was omitted from the

Solicitation Statement be disclosed to the Company’s shareholders prior to the Expiration Date to

enable them to make an informed decision as to whether to tender their shares. Plaintiff seeks to

enjoin Defendants from closing the Tender Offer or the Proposed Transaction unless and until the

material misstatements and omissions (referenced below) are remedied. In the event the Proposed

Transaction is consummated, Plaintiff seeks to recover damages resulting from Defendants’

misconduct.

             1. Material Omissions Concerning Smart & Final’s Financial Projections

       27.      The Solicitation Statement omits material information concerning Smart & Final’s

financial projections.

       28.      The Solicitation Statement references “certain unaudited prospective financial

information for the fiscal years 2019 through 2023” (the “Management Projections”) which were

prepared by Smart & Final’s management. The Management Projections were provided to and

utilized by the Company’s Board in connection with approving the Proposed Transaction, the

Strategic Review Committee of the Board (the “Committee”) in purportedly reviewing potential



                                                 6
  Case 1:19-cv-01003-CFC Document 1 Filed 05/30/19 Page 7 of 18 PageID #: 7




strategic alternatives and makings its recommendation to the Board to approve the Proposed

Transaction, and the Company’s financial advisors for purposes of their financial analyses and

fairness opinions. The Management Projections were prepared in September 2018 and were later

updated in November 2018 based on Smart & Final management’s updated best estimates and

expectations of the 2018 fiscal year financial results.

       29.     The Solicitation Statement, however, fails to disclose the following concerning the

Management Projections: (1) all line items used to calculate EBITDA and Adjusted EBITDA; (2)

a reconciliation of all non-GAAP to GAAP metrics; and (3) the September 2018 financial

projections.

       30.     When a company discloses non-GAAP financial measures in a Solicitation

Statement that were relied upon by its board of directors in recommending that shareholders tender

their shares pursuant to a tender offer, the company must also disclose, pursuant to SEC Regulation

G, all projections and information necessary to make the non-GAAP measures not misleading, and

must provide a reconciliation (by schedule or other clearly understandable method) of the

differences between the non-GAAP financial measures disclosed or released with the most

comparable financial measures calculated and presented in accordance with GAAP. 17 C.F.R. §

244.100.

       31.     The SEC has increased its scrutiny of a company’s use of non-GAAP financial

measures. Indeed, former SEC Chairwoman Mary Jo White has spoken out against the frequent

use by publicly traded companies of non-GAAP financial measures:

       In too many cases, the non-GAAP information, which is meant to supplement the
       GAAP information, has become the key message to investors, crowding out and
       effectively supplanting the GAAP presentation. Jim Schnurr, our Chief Accountant,
       Mark Kronforst, our Chief Accountant in the Division of Corporation Finance and
       I, along with other members of the staff, have spoken out frequently about our
       concerns to raise the awareness of boards, management and investors. And last


                                                 7
    Case 1:19-cv-01003-CFC Document 1 Filed 05/30/19 Page 8 of 18 PageID #: 8




       month, the staff issued guidance addressing a number of troublesome practices
       which can make non-GAAP disclosures misleading: the lack of equal or greater
       prominence for GAAP measures; exclusion of normal, recurring cash operating
       expenses; individually tailored non-GAAP revenues; lack of consistency; cherry-
       picking; and the use of cash per share data. I strongly urge companies to carefully
       consider this guidance and revisit their approach to non-GAAP disclosures. I also
       urge again, as I did last December, that appropriate controls be considered and that
       audit committees carefully oversee their company’s use of non-GAAP measures
       and disclosures.1

       32.     The disclosure of Smart & Final’s projected financial information is material

because it would provide Smart & Final shareholders with a basis to project the future financial

performance of Smart & Final, and would allow shareholders to better understand the financial

analyses performed by Jefferies and Centerview in support of their fairness opinions. Without such

information, which is uniquely possessed by Smart & Final and its financial advisors, Smart &

Final shareholders are unable to determine how much weight, if any, to place on Jefferies’ and

Centerview’s fairness opinions in determining whether to tender their shares to affiliates of Apollo.

       33.     Accordingly, in order to bring the Solicitation Statement into compliance with SEC

regulations, as well as to cure the materially misleading nature of the Management Projections,

Defendants must provide a reconciliation table of the non-GAAP measures to the most comparable

GAAP measures. The Company must also disclose the line item projections used to calculate these

non-GAAP measures. Such projections are necessary to make the non-GAAP projections included

in the Solicitation Statement not misleading.

       34.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to Smart & Final shareholders.




1
  Mary Jo White, Keynote Address, International Corporate Governance Network Annual
Conference: Focusing the Lens of Disclosure to Set the Path Forward on Board Diversity, Non-
GAAP, and Sustainability (June 27, 2016), https://www.sec.gov/news/speech/chair-white-icgn-
speech.html (footnotes omitted) (last visited May 29, 2019).

                                                 8
  Case 1:19-cv-01003-CFC Document 1 Filed 05/30/19 Page 9 of 18 PageID #: 9




             2. Material Omissions Concerning Jefferies’ and Centerview’s Financial
                Analyses

       35.      The Solicitation Statement omits material information concerning the respective

analyses performed by Jefferies and Centerview, who were both retained by Smart & Final as

financial advisors in connection with the Proposed Transaction.

       36.      The Solicitation Statement fails to disclose the individual multiples and financial

metrics of each company utilized in Jefferies’ “Selected Public Companies Analysis.”

       37.      The Solicitation Statement fails to disclose the individual multiples and financial

metrics of the companies involved in each transaction utilized in Jefferies’ “Selected Precedent

Transactions Analysis.”

       38.      The Solicitation Statement fails to disclose the following concerning Jefferies

“Discounted Cash Flow Analysis”: (1) the terminal values of the Company; and (2) the individual

inputs and assumptions underlying the discount rate range of 11.0% to 12.0% and the perpetuity

growth rates of 0.0% to 2.0%.

       39.      The Solicitation Statement states that “Jefferies observed certain additional

information that was not considered part of Jefferies’ financial analysis with respect to its opinion

but was noted for informational purposes, including the implied premiums paid or proposed to be

paid in selected all-cash mergers and acquisition transactions announced from January 1, 2012

through April 15, 2019 with transaction values ranging from $200 million to $2.0 billion involving

U.S. domiciled and publicly traded target companies…” The Solicitation Statement, however, fails

to disclose the following concerning Jefferies analysis of the purported premiums paid or proposed

to be paid in those transactions: (1) the transactions selected by Jefferies in its analysis and

Jefferies’ rationale for using these transactions as comparable transactions to the Proposed

Transaction; (2) the premiums paid or proposed to be paid in each of those transactions; and (3)


                                                 9
 Case 1:19-cv-01003-CFC Document 1 Filed 05/30/19 Page 10 of 18 PageID #: 10




the individual financial metrics of the companies involved in the transactions selected by Jefferies.

       40.     The Solicitation Statement fails to disclose the following concerning Centerview’s

“Selected Public Company Analysis”: the individual inputs and financial metrics underlying

EV/NTM EBITDA Multiples for the selected companies.

       41.     The Solicitation Statement fails to disclose the following concerning Centerview’s

“Discounted Cash Flow Analysis”: (1) the terminal values of the Company; and (2) the individual

inputs and assumptions underlying the discount rates ranging from 8.25% to 10.25% and the

perpetuity growth rates of 1.5% to 2.5%.

       42.     The Solicitation Statement fails to disclose the following concerning the “Other

Factors” Centerview relied upon in rendering its opinion: (1) the individual stock price targets for

the Company and the sources thereof.

       43.     The valuation methods, underlying assumptions, and key inputs used by Jefferies

and Centerview in rendering their purported fairness opinions must be fairly disclosed to Smart &

Final shareholders. The descriptions of the fairness opinions and analyses of Jefferies and

Centerview, however, fail to include key inputs and assumptions underlying those analyses.

Without the information described above, Smart & Final shareholders are unable to fully

understand Jefferies and Centerview’s fairness opinions and analyses, and are thus unable to

determine how much weight, if any, to place on it in determining whether to tender their shares to

Apollo’s affiliates.

       44.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to Smart & Final shareholders.

   3. Material Omissions Concerning Centerview’s Potential Conflicts of Interest

       45.     The Solicitation Statement omits material information concerning potential



                                                10
    Case 1:19-cv-01003-CFC Document 1 Filed 05/30/19 Page 11 of 18 PageID #: 11




conflicts of interest involving Centerview.

        46.    The Solicitation Statement fails to disclose the nature of the services Centerview is

providing or has provided to the portfolio companies of Ares,2 as well as the amount of

compensation Centerview will receive or has received for providing such services. This

information is material, as Defendant Kaplan is a Co-Founder, Director and Partner of Ares.

Further, Defendant Gies is a Principal in the Ares Private Equity Group.

        47.     The Solicitation Statement fails to disclose the timing and nature of the services

Centerview provided to Hexion Inc., an affiliate of First Street Parent, Inc. (“Parent”). This

information is material as Parent is the parent company of First Street Merger Sub, Inc., the offeror

of the tender offer for Smart & Final. Parent is controlled by certain equity funds managed by a

subsidiary of Apollo.

        48.    The Solicitation Statement fails to disclose the timing and nature of the services

Centerview provided or is currently providing to the financial creditor groups or ad hoc creditor

committees of which one or more affiliates of Ares and/or Apollo is a member, as well as the

amount of compensation Centerview has received or will receive for providing such services.

        49.    The Solicitation Statement fails to disclose the amount of compensation Centerview

received for providing “services to a committee of independent members of the Board of Directors

of Caesars Entertainment Corporation, a publicly traded portfolio company of Apollo-managed

funds and TPG Capital, LP . . . in connection with a merger transaction with Caesars Acquisition

Corporation, another publicly traded portfolio company of Apollo-managed funds and TPG, and

other matters[.]”




2
  Ares Management Corporation was formerly known as Ares Management, L.P. before the
announcement of its name change on November 26, 2018.

                                                11
 Case 1:19-cv-01003-CFC Document 1 Filed 05/30/19 Page 12 of 18 PageID #: 12




       50.      Disclosure of a financial advisor’s compensation and potential conflicts of interest

to shareholders is required due to their central role in the evaluation, exploration, selection, and

implementation of strategic alternatives and the rendering of any fairness opinions. Disclosure of

a financial advisor’s potential conflicts of interest may inform shareholders on how much weight

to place on that analysis.

       51.      The omission of the above-referenced information renders the Solicitation

Statement materially incomplete and misleading. This information, if disclosed, would

significantly alter the total mix of information available to Smart & Final shareholders.

             4. Material Omissions Concerning Smart & Final’s Insiders Potential Conflicts
                of Interest

       52.      The Solicitation Statement omits material information concerning potential

conflicts of interest involving Smart & Final’s insiders.

       53.      In connection with the Proposed Transaction, certain key employees and executive

officers of the Company stand to receive significant transaction bonuses and awards.

       54.      The Solicitation Statement, however, fails to disclose the timing and nature of all

discussions regarding the transaction bonuses to be received by the Company’s executive officers

and employees in connection with the Proposed Transaction, and awards to Defendant Hirz, as

well as who participated in all such discussions.

       55.      This information is necessary for shareholders to understand potential conflicts of

interest of management and the Board. Such information may illuminate the motivations that

would prevent fiduciaries from acting solely in the best interests of the Company’s shareholders

       56.      The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to Smart & Final shareholders.




                                                12
 Case 1:19-cv-01003-CFC Document 1 Filed 05/30/19 Page 13 of 18 PageID #: 13




                                           COUNT I
                      For Violations of Section 14(e) of the Exchange Act
                                   Against All Defendants
       57.     Plaintiff repeats and re-alleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

       58.     Section 14(e) of the Exchange Act states, in relevant part:

       It shall be unlawful for any person to make any untrue statement of a material fact
       or omit to state any material fact necessary in order to make the statements made,
       in the light of the circumstances under which they are made, not misleading . . . in
       connection with any tender offer or request or invitation for tenders[.]

       59.     During the relevant period, Defendants, individually and in concert, directly or

indirectly, disseminated or approved the false and misleading Solicitation Statement specified

above, which failed to disclose material facts necessary in order to make the statements made, in

light of the circumstances under which they were made, not misleading, in violation of Section

14(e) of the Exchange Act.

       60.     Each of the Individual Defendants, by virtue of their positions within the Company

as officers and/or directors, were aware of materially false and/or misleading and/or omitted

information but failed to disclose such information, in violation of Section 14(e) of the Exchange

Act. Defendants, by use of the mails and means and instrumentalities of interstate commerce,

solicited and/or permitted the use of their names to file and disseminate the Solicitation Statement

with respect to the Proposed Transaction.

       61.     The false and misleading statements and omissions in the Solicitation Statement are

material in that a reasonable shareholder would consider them important in deciding whether to

tender their shares in connection with the Proposed Transaction.

       62.     Defendants acted knowingly or with deliberate recklessness in filing or causing the

filing of the materially false and misleading Solicitation Statement.


                                                13
 Case 1:19-cv-01003-CFC Document 1 Filed 05/30/19 Page 14 of 18 PageID #: 14




        63.     By reason of the foregoing, Defendants violated Section 14(e) of the Exchange Act.

        64.     Because of the false and misleading statements in the Solicitation Statement,

Plaintiff is threatened with irreparable harm.

                                          COUNT II
    For Violations of Section 14(d)(4) of the Exchange Act and Rule 14d-9 Promulgated
                                         Thereunder
                                  Against All Defendants
        65.     Plaintiff repeats and re-alleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

        66.     Defendants caused the Solicitation Statement to be issued with the intent to solicit

shareholder support for the Proposed Transaction.

        67.     Section 14(d)(4) of the Exchange Act and SEC Rule 14d-9 promulgated thereunder

require full and complete disclosure in connection with tender offers. Specifically, Section

14(d)(4) states, in relevant part:

        Any solicitation or recommendation to the holders of such a security to accept or
        reject a tender offer or request or invitation for tenders shall be made in accordance
        with such rules and regulations as the Commission may prescribe as necessary or
        appropriate in the public interest or for the protection of investors.

        68.     SEC Rule 14d-9(d), adopted to implement Section 14(d)(4) of the

Exchange Act, states, in relevant part:

        Any solicitation or recommendation to holders of a class of securities referred to in
        section 14(d)(1) of the Act with respect to a tender offer for such securities shall
        include the name of the person making such solicitation or recommendation and
        the information required by Items 1 through 8 of Schedule 14D-9 (§ 240.14d-101)
        or a fair and adequate summary thereof[.]

        69.     In accordance with SEC Rule 14d-9, Item 8 of Schedule 14D-9 requires that a

company:




                                                 14
 Case 1:19-cv-01003-CFC Document 1 Filed 05/30/19 Page 15 of 18 PageID #: 15




       Furnish such additional material information, if any, as may be necessary to make
       the required statements, in light of the circumstances under which they are made,
       not materially misleading.

       70.     During the relevant period, Defendants, individually and in concert, directly or

indirectly, disseminated or approved the false and misleading Solicitation Statement specified

above, which failed to disclose material facts necessary in order to make the statements made, in

light of the circumstances under which they were made, not misleading, in violation of Section

14(d)(4) of the Exchange Act and SEC Rule 14d-9.

       71.     Each of the Individual Defendants, by virtue of their positions within the Company

as officers and/or directors, were aware of materially false and/or misleading and/or omitted

information but failed to disclose such information, in violation of Section 14(d)(4) of the

Exchange Act and SEC Rule 14d-9. Defendants, by use of the mails and means and

instrumentalities of interstate commerce, solicited and/or permitted the use of their names to file

and disseminate the Solicitation Statement with respect to the Proposed Transaction.

       72.     Defendants acted knowingly or with deliberate recklessness in filing the materially

false and misleading Solicitation Statement which omitted material information.

       73.     The false and misleading statements and omissions in the Solicitation Statement are

material in that a reasonable shareholder would consider them important in deciding whether to

tender their shares in connection with the Proposed Transaction.

                                           COUNT III
                         Violations of Section 20(a) of the Exchange Act
                               Against the Individual Defendants
       74.     Plaintiff repeats and re-alleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

       75.     The Individual Defendants acted as control persons of the Company within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their senior positions

                                               15
 Case 1:19-cv-01003-CFC Document 1 Filed 05/30/19 Page 16 of 18 PageID #: 16




as officers and/or directors of the Company and participation in and/or awareness of the

Company’s operations and/or intimate knowledge of the false statements contained in the

Solicitation Statement filed with the SEC, they had the power to and did influence and control,

directly or indirectly, the decision-making of the Company, including the content and

dissemination of the false and misleading Solicitation Statement.

       76.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Solicitation Statement and other statements alleged by Plaintiff to be misleading prior

to and/or shortly after these statements were issued and had the ability to prevent the issuance of

the statements or cause the statements to be corrected. As officers and/or directors of a publicly

owned company, the Individual Defendants had a duty to disseminate accurate and truthful

information with respect to the Solicitation Statement, and to correct promptly any public

statements issued by the Company which were or had become materially false or misleading.

       77.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the operations of the Company, and, therefore, is presumed to have had the power

to control or influence the particular transactions giving rise to the securities violations as alleged

herein, and exercised the same. The Individual Defendants were provided with or had unlimited

access to copies of the Solicitation Statement and had the ability to prevent the issuance of the

statements or to cause the statements to be corrected. The Solicitation Statement at issue contains

the unanimous recommendation of the Individual Defendants to approve the Proposed

Transaction. Thus, the Individual Defendants were directly involved in the making of the

Solicitation Statement.

       78.     In addition, as the Solicitation Statement sets forth at length, and as described

herein, the Individual Defendants were involved in negotiating, reviewing, and approving the



                                                 16
 Case 1:19-cv-01003-CFC Document 1 Filed 05/30/19 Page 17 of 18 PageID #: 17




Proposed Transaction. The Solicitation Statement purports to describe the various issues and

information that they reviewed and considered—descriptions which had input from the Individual

Defendants.

       79.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       80.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Sections 14(e), 14(d)(4), and Rule

14d-9 promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their

positions as controlling persons, the Individual Defendants are liable pursuant to Section 20(a) of

the Exchange Act. As a direct and proximate result of Defendants’ conduct, Company shareholders

will be irreparably harmed.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining Defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction and

the Tender Offer in connection with the Proposed Transaction, unless and until Defendants

disclose and disseminate the material information identified above to the Company’s shareholders;

       B.      In the event Defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding Plaintiff rescissory damages;

       C.      Declaring that Defendants violated Sections 14(e), 14(d)(4), and 20(a) of the

Exchange Act, and Rule 14d-9 promulgated thereunder;

       D.      Awarding Plaintiff reasonable costs and expenses incurred in this action, including

counsel fees and expenses and expert fees; and



                                                 17
 Case 1:19-cv-01003-CFC Document 1 Filed 05/30/19 Page 18 of 18 PageID #: 18




       E.      Granting such other and further relief as the Court may deem just and proper.

                                  JURY TRIAL DEMANDED

Plaintiff hereby demands a trial by jury.



Dated: May 30, 2019                                Respectfully submitted,

 Of Counsel                                        FARNAN LLP

 Zachary Halper                                    /s/ Michael J. Farnan
 Daniel Sadeh                                      Brian E. Farnan (Bar No. 4089)
 HALPER SADEH LLP                                  Michael J. Farnan (Bar No. 5165)
 375 Park Avenue, Suite 2607                       919 N. Market Street, 12th Floor
 New York, NY 10152                                Wilmington DE 19801
 Telephone: (212) 763-0060                         Telephone: (302) 777-0300
 Facsimile: (646) 776-2600                         Facsimile: (302) 777-0301
 Email: zhalper@halpersadeh.com                    Email: bfarnan@farnanlaw.com
 Email: sadeh@halpersadeh.com                      Email: mfarnan@farnanlaw.com

                                                   Counsel for Plaintiff




                                              18
